Citation Nr: 1121382	
Decision Date: 06/02/11    Archive Date: 06/09/11	

DOCKET NO.  09-23 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 50 percent for major depression.

2.  Entitlement to a total rating based on unemployability due to the severity of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael Eisenberg, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from April 1990 to October 1992 and from November 2001 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Waco, Texas.  

The Board notes that, in addition to the psychiatric disorder, service connection is in effect for hypothyroidism.  A 10 percent rating has been in effect since August 25, 2005.  The service connected disabilities result in a combined disability rating of 60 percent effective from September 4, 2008.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for disability and is part of the claim for an increased rating.  

A review of the record reveals that in pertinent part, service connection for depression was granted by rating decision dated in April 2006.  A 10 percent rating was assigned, effective August 25, 2005, the day following the Veteran's discharge from active service.  Subsequent communications to her were returned as unclaimed.  A November 2008 communication reflects that VA's claims tracking system reflected VA received a compensation claim from her on September 4, 2008.  Unfortunately, VA was not able to locate the claim and VA asked that the Veteran resubmit it as soon as possible.  She was informed that, if benefits were granted, the effective date of her benefits would be based as of the original date of receipt, that being September 4, 2008.  Information of record reflects that the Veteran was homeless for some time in 2008.  

After the hearing before the undersigned in March 2011, the Veteran's representative raised the issue of her entitlement to a disability rating in excess of 10 percent for her depression prior to September 4, 2008.  This matter has not been developed or adjudicated for the Board's consideration at this time and is referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  From September 4, 2008, the Veteran's psychiatric disability picture has been productive of occupational and social impairment of a severely incapacitating nature.  She takes several psychotropic medications and exhibits significant depression and anxiety.  

2.  The Veteran is not shown to exhibit total social and occupational impairment.  

3.  The Veteran's service-connected disabilities reasonably preclude her from gainful employment.


CONCLUSIONS OF LAW

1.  Effective September 4, 2008, the criteria for an evaluation of 70 percent, but not more, for the Veteran's depression are reasonably met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2010).

2.  The criteria for TDIU are reasonably met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)), includes enhanced duties on the part of VA to notify and assist claimants for VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The issue in this case stems from an initial rating, and the Federal Circuit Court has held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  The Board notes that there has been such a compliance with the mandates of the VCAA throughout the course of the appeal.  VA treatment records have been associated with the claims file and the Veteran has been accorded examinations by VA for rating purposes on various occasions over the years.  Additionally, she had the opportunity to provide testimony on her behalf at a personal hearing in Washington, D.C., in March 2011.  A transcript of the hearing proceedings is of record and has been reviewed.  Accordingly, the Board finds that all necessary notification and development has been accomplished, and, therefore, appellate review may proceed.  


Increased Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) which is based on the average impairment of earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in a condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

If a disability has undergone varying and distinct levels of severity through the entire time period that the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the Veteran's service-connected depressive disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).  That code is evaluated under the general rating formula for mental disorders.  

Pursuant to the general rating formula, a 100 percent evaluation is authorized where the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Also, there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, explosions of aggressive energy resulting in profound retreat from mature behavior so as to render the individual demonstrably unable to obtain or retain employment.  

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as:  Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish or maintain effective relationships.  

A 50 percent rating is authorized when there is occupational and social impairment with reduced reliability in productivity due to such symptoms as:  Flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work or social relationships.  

A 30 percent evaluation is for assignment when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  Depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or when there are symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Code 9434.

The criteria set forth by the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Psychiatric examinations often include assignment of a Global Assessment of Functioning (GAF) score.  According to the 4th Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretation of the score are important considerations in rating a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned to the case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation to be assigned; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating to be assigned.  See 38 C.F.R. § 4.126(a).

A score between 41 and 50 is assigned when there are "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment of social, occupational, or school functioning (e.g., no friends, unable to keep a job)."

Scores between 51 and 60 are indicative of moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).



Factual Background and Analysis

In weighing the Veteran's testimony, the lay evidence of record, and the medical evidence of record, to include reports of VA rating examinations, the Board concludes that the evidence supports the assignment of a 70 percent rating from September 4, 2008.

In weighing the evidence as it pertains to the Veteran's psychiatric status over the years, the Board notes that, although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).

The pertinent evidence of record includes the report of a VA psychiatric examination accorded the Veteran in February 2006.  The examiner reviewed the computerized electronic records and made reference to reports of visits at the Austin Mental Health Clinic since 2005.  The Veteran had not had any hospitalizations for mental health purposes, but had had two appointments in the mental health clinic for continued medication management.  Currently, she denied any severe symptoms and seemed to be in remission from any depression.  It was noted that currently she was gainfully employed.  She was taking four different psychiatric medications that included Wellbutrin, Remeron, Lexapro, and Seroquel.  She stated these medications had helped treat her depression.  Psychological testing was not deemed necessary at that time.  She was given an Axis I diagnosis of depression, not otherwise specified.  There was no Axis II diagnosis.  She was given a current GAF score of 55.

Of record are reports of periodic VA outpatient visits for psychiatric purposes on various occasions in 2008.  The purpose of the visits was to provide medication reconciliation.  One physician in August 2008 expressed concerns about the high doses of antidepressants the Veteran was taking.  

Of record is a report of an authorized psychiatric examination of the Veteran in February 2009.  She complained primarily of depressed mood, decreased motivation, severe fatigue, social withdrawal, passive suicidal ideation, anhedonia, apathy, poor concentration, and loss of libido.  She felt unable to work several days a week and stated that she believed the symptoms had worsened over the past year.  She stated that she could only work 2 to 3 days a week because of depression and fatigue.  She was being seen once every 3 to 4 months for medication management by VA, but she believed her current treatment was not effective.  Currently, she lived alone in a trailer.  She had no contact with any family members.  She was divorced with no children.  She denied having any friends or associates.  She described discomfort and irritability when around other people.  Current medications were listed as 300 milligrams of Seroquel at bedtime, 45 milligrams of Remeron daily, 1 milligram of Synthroid daily, 300 milligrams of Wellbutrin daily, and 150 milligrams of Zoloft daily.  

On examination she exhibited no impairment of thought process or communication.  There was no inappropriate behavior.  Passive suicidal ideation was mentioned, but she denied any past history of suicide attempts and it was stated there was no imminent threat.  She was described as neatly groomed and attired.  She was properly oriented with no memory loss or impairment.  She did not have panic attacks.  Depression was described as severe.  She worked part time as a cocktail waitress and her social functioning was limited only to interactions at work.  She said she called in sick to work 2 to 3 days a week because of severe depression, decreased motivation, and fatigue.  She remarked that she could not sleep without taking medication.  

Following examination she was given an Axis I diagnosis of recurrent, moderate major depression.  She was given an Axis II diagnosis of avoidant personality features.  She was given a GAF score of 51.  The examining psychologist remarked that her psychiatric disorder resulted in deficiencies in most areas, including work, school, family relations, judgment, thinking, and mood.  Reference was made to irritability and discomfort around others.  She had no close friends and did not socialize with anyone.  There was no contact with family members.  She stated she called in sick to work 2 to 3 days a week because of depression, decreased motivation, and fatigue.  Affect was described as quite depressed.  Motivation was regarded as poor.  It was remarked that the mental disorder and symptoms required continuous medication.  

The evidence of record also includes a statement from the manager of an RV park indicating that the Veteran had rented a space at an RV facility from January to July 2008.  The manager of the facility stated that she witnessed the Veteran living without proper shelter and electricity.  She remarked that during that time frame the Veteran parked and slept in her vehicle.  

Additional pertinent evidence includes a report of a VA psychiatric examination of the Veteran in September 2009.  The claims file was reviewed by the examiner.  Complaints included fatigue, hyperinsomnia, anhedonia, concentration and memory problems, social withdrawal, and varying mood.  She was continuing to take psychiatric medication with medication checks every four months.  She stated she had worked as a waitress following service, but was currently unemployed and had been since March 2009.  She stated in March 2009 she had to stop working because her car was repossessed and she had no way to get to work.  She was currently divorced from her second husband and had no contact with either spouse.  She had no children.  She added that she had no close friends and her family lived several hours away.  She was able to keep in touch with family by e-mail, but she stated she was not close to anyone.  It was remarked the extent of social impairment had not changed since a previous examination, but her work employment status had changed due to her now being unemployed.  It was stated this was partially due to the lack of transportation and partially due to fatigue, lack of energy, and inability to work a full-time job.  

On examination, general health was described as good.  Grooming and hygiene were described as excellent.  Speech and communication were normal in rate and rhythm.  Thought processes and content were essentially clear.  Behavior was appropriate, but frequent sighing was noted.   She appeared tired, but walked at normal speed.  Mood was predominantly dysphoric, but sometimes "numb."  Affect was mood congruent.  Only fleeting thoughts of suicidal ideation were noted.  She was properly oriented and abstract thinking was intact.  Memory was also intact.  Judgment and insight were described as intact.  The impact of her symptoms on her occupational functioning was limited in that she could work and had difficulty working within two consecutive days.  Upon questioning about her choice of occupation in light of her having a college education, she stated she had "settled for being a waitress because it fits my lack of energy and needs to be able to have a flexible work schedule."  She stated she did not think she could function well enough to hold a professional job.  With regard to impact on activities of daily living, she remarked that she did not bathe as often and she slept more and exercised less than at the time of previous examination because of not having to be at work, but mostly because of a worsening of her depressive symptoms.  

Following examination she was given an Axis I diagnosis of a major depressive disorder.  There was no Axis II diagnosis.  She was given a GAF score of 52 with a notation of unemployment and a very limited social life.  The examiner opined that during the interview she exhibited fatigue and sighed several times.  Changes in functioning since the previous evaluation were more sleep and less attention to hygiene, but part of that was due to lack of expectations to show up for work each day.  Regarding her employment status the Veteran reported an inability to work full time since December 2007 because of extreme fatigue.  She stated she would be too tired to work more than two days in a row and would have to take a day off to recover from her fatigue.  Her current unemployment was described as due at least as much to lack of transportation to and from her job and the inability to find suitable work within walking or bicycling distance from her home.  Fatigue had been a long-term problem for her and had not significantly worsened since the previous examination.  It was the opinion of the examiner that, "the Veteran is clearly capable of part-time employment.  It is as likely as not that Veteran is capable of full-time work."

At the hearing the Veteran discussed the impact of her symptoms on her lifestyle, including her problems with depression and fatigue.  

Based on a longitudinal review of the evidence of record, including the Veteran's own testimony, the Board finds that the record shows a symptom picture reasonably reflected by a 70 percent disability rating, but not more, from September 4, 2008.  That rating acknowledges there is significant functional impairment, but the Board finds there is no indication of total social and occupational impairment attributable to her service-connected depression at any time since September 2008.  The Veteran has been assigned GAF scores primarily in the low 50's, and these are not indicative of total social and industrial impairment.  Her disability picture has been essentially uniform since 2008.  She has continuously been described as alert and cooperative, as being neatly dressed and groomed, as exhibiting normal speech, as having essentially intact memory, and for the most part having intact insight and judgment.  The findings on the previous examinations and outpatient visits did not show deficiencies in judgment, family relations, work, or mood so as to warrant the assignment of a 100 percent schedular rating.  

However, the Board finds that, particularly with the resolution of all reasonable doubt in the Veteran's favor, the assignment of a 70 percent disability evaluation, but not more, is warranted for her disability picture.  She requires significant psychotropic medication for help with her symptoms and it is not clear that these medications are providing complete relief.  She has complained of severe depression and fatigue and these have been reported by health-care professionals as resulting in significant occupational and social impairment.  Accordingly, the Board finds that the evidence is at least in relative equipoise with regard to the assignment to be made and, therefore, the assignment of a 70 percent rating for the Veteran's major depression since September 4, 2008, is in order.  


TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability with a combined rating of 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The record indicates that the Veteran is service connected for depression, now rated as 70 percent disabling, and for hypothyroidism, rated as 10 percent disabling.  She, therefore, meets the criteria for a TDIU under the provisions of 38 C.F.R. § 4.16(b).  

As to whether the appellant is capable of performing the physical and mental acts required by employment, the Board notes that there is evidence both for and against the claim.  Weighing against the claim is the comment by the VA psychologist who examined the Veteran in September 2009 and opined that, "It is as likely as not" that she is capable of full-time work.  However, that examiner referred to the Veteran's fatigue, anhedonia, reported concentration and memory difficulties, social withdrawal, and varying mood.  The Board assigns such comments significant probative value since it is based on review of the record as a whole.  Further, the recent medical evidence and the statements from the Veteran herself suggest that her service-connected psychiatric impairment is significant.  She requires several psychotropic medications.

Moreover, the Veteran and her representative gave persuasive testimony at the recent hearing on her behalf that her depression and related fatigue and difficulty sleeping would cause her difficulties in almost any form of gainful employment, particularly when considered with the fact that she requires several different medications to control the depression.  Given the above, and after resolving all doubt in the appellant's favor, the Board is satisfied that her service-connected disabilities, primarily her service-connected psychiatric disorder, render her unable to obtain or maintain substantially gainful employment.  As such, the criteria for entitlement to TDIU have been met.  Therefore, with application of the provisions of 38 C.F.R. § 4.16(a), the Board finds that the evidentiary record supports a grant of entitlement to TDIU.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A disability rating of 70 percent, but not more, for the Veteran's depression since September 4, 2008, is granted.  To this extent, the appeal is allowed.  

A TDIU is granted, subject to the law and regulations governing the payment of monetary awards.  




	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


